Citation Nr: 0029569	
Decision Date: 11/09/00    Archive Date: 11/16/00	

DOCKET NO.  99-13 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Patrick J. Edaburn, Attorney 
at Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel





INTRODUCTION

The veteran served on active duty from October 1979 to March 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
received.

2.  In October 1984 and February 1987, the Board denied the 
claim of entitlement to service connection for a back 
disability.  

3.  The additional evidence obtained since the prior Board's 
determinations is either cumulative or redundant and, by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the claim of entitlement to service 
connection for a back disability.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for a back disability has not been submitted.  
Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records indicate that he was 
treated in October 1980 for general aches and pains as a 
result of an altercation that took place the previous night.  
Physical examination revealed a bruise in the veteran's 
thoracic region and two bruises in the lumbar region.  A 
series of minor injuries to other parts of the veteran's body 
were also noted.  A chronic back disability was not 
indicated.  Medication and ice pack treatments were 
prescribed.  No separation examination report was included 
among the veteran's service medical records.  

The veteran filed a claim for compensation benefits in May 
1981, very shortly after service separation.  He specified a 
number of disabilities, including a "broken rib", but made 
no reference to a back disability.

In May 1983, the veteran filed a claim seeking service 
connection for a "broken back" which he report began in 
February 1983, after his discharge from active service.  At a 
VA examination conducted in June 1983, he gave a history of 
being beaten by three men and thrown off an overpass, 
injuring his back in February 1983.  Private medical records 
indicate that the veteran was hospitalized in February and 
March 1983 after being beaten and robbed.  Physical 
examination disclosed a L1 compression fracture.  There is a 
reference describing the fracture as old or of 
"questionable" age.  In 1983, the veteran underwent surgery 
in which segmented wire was inserted from T11 to L3 with a 
fusion of T12 to L2.  These records contain a number of 
recorded statements of medical history that do not reference 
any back injury during the veteran's active service or 
residuals of an in service back injury. 

In his November 1983 substantive appeal, the veteran 
indicated that the pressure of the injury brought on the 
statement he made concerning the post-service injury.  He 
indicated that he was in no condition to complete the forms 
submitted to him by the VA.  After submitting these forms, he 
"blacked out" and did not recall exactly what he had said 
or done as far as completing these forms.  He indicated that 
his back disability was the result of a severe beating he 
received from the military police while in military service.  

In an October 1984 determination, the Board found that the 
veteran had not suffered a chronic low back disorder, 
including a vertebral fracture, while in service.  It was 
noted that service medical records relating to treatment of 
the veteran after an altercation in October 1980 disclosed 
bruises in the lumbar and thoracic regions.  However, the 
Board found that there were no findings of any vertebral 
fracture.  It was noted that the earliest evidence of a 
vertebral fracture was following the post-service injury.  
The Board found that the back condition in service was acute 
and transitory.

The veteran petitioned to reopen his previously denied claim.  
In a February 1987 determination, the Board found that low 
back abnormalities were not described during a VA 
hospitalization in September 1981.  This hospitalization 
report indicates the veteran reported that prior to admission 
he had sustained a severe beating and was struck across the 
back of the head with a crow bar.  It was also noted that 
June 1983 and November 1985 reports of back problems do not 
relate back to the veteran's period of service.  It was found 
that in February 1983 the veteran sustained a back trauma 
requiring surgery.  Additional evidence was found to not 
demonstrate a relationship between the veteran's low back 
disability and his period of service.  Accordingly, the claim 
was again denied. 

Since February 1987, the veteran has submitted additional 
evidence in support of his claim.  Medical records from 1983 
to the present have either been submitted by the veteran or 
obtained by the RO.  However, none of these records, 
including recently obtained records from the Social Security 
Administration (SSA) contain a medical opinion, as opposed to 
statements of medical history, linking the back disability 
with his active service from October 1979 through March 1981.  
There is medical opinion evidence linking his back disability 
with post service injury.

In the September 1998 petition to reopen his previously 
denied claim, the veteran indicated that he was submitting 
documents noting that the bruises and contusions on his back 
area were not superficial during his active service.  
However, medical records obtained at this time continued to 
note treatment for a back disability only following the post-
service injury.  

The veteran continues to submit medical records regarding 
treatment of his back disability following his active 
service.  Significantly, none of these records made any 
reference to the veteran's active service.  More 
significantly, the veteran himself makes no reference to a 
back injury during his active service.  For example, in a 
November 1994 disability report submitted by the veteran to 
the SSA, the veteran indicates that his broken back and 
nervous disorder condition first bothered him in March 1983, 
years after his discharge from active service in March 1981.  
In his claim for SSA benefits, he makes no reference to a 
service injury.  In a February 1985 psychiatric evaluation, 
he notes that while intoxicated he was involved in some type 
of skirmish following service.  The veteran contended at this 
time that it was at this point he injured his lower back.  
During this evaluation and other evaluations performed by 
SSA, no health care provider has associated the current back 
disability with his active service from October 1979 to March 
1981.  

In September 1999, the veteran requested that the RO submit 
his case to the Board at once.  He indicated that he did not 
wish to make any additional statements or wait an additional 
60 days.  

Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2000) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In the statement of the case issued by the RO in May 1999, 
the RO determined that new and material evidence adequate to 
reopen the claim of service connection for a back injury had 
not been submitted.  In a September 1999 supplemental 
statement of the case, the RO noted that records obtained 
from the SSA were new and material.  However, the RO 
determined under the second step of Elkins that the claim was 
not well grounded since there was no plausible evidence of a 
back disability during service.  

Under the controlling case law, the Board must review the 
claim on a de novo basis to determine if new and material 
evidence has been submitted to reopen the claim.  If the 
Board does not find that new and material evidence has been 
submitted, it lacks jurisdiction to address the claim and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 171 (1996);  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In light of 
the evidence cited above, the Board cannot agree with the 
RO's determination that new and material evidence has been 
submitted to reopen this previously denied claim.  The Board 
specifically finds that the new evidence is both cumulative 
and redundant and is not so significant that it must be 
considered in order to fairly decide the merits of his claim.  
The Board finds that the evidence from SSA merely shows what 
was known when the Board previously denied this claim in both 
October 1984 and February 1987.   

The medical evidence obtained by the SSA indicates that the 
veteran severely injured his back following his discharge 
from active service.  The veteran's contention that he 
suffered a chronic back disability due to a beating in 
service is an almost verbatim reiteration of his previous 
contentions to the Board in 1984 and 1987.  The Board 
considered and rejected this history in its prior 
determinations, finding that the injuries in service were 
acute with no chronic residuals and that no vertebral 
fracture was linked to these injuries.  Therefore, to the 
extent any new medical opinion is based upon this same 
history, it can not constitute new and material evidence.  
Blackburn v. Brown, 8 Vet. App. 97 (1995).  While it is clear 
that the veteran currently has a back disability, such a 
disability must be shown as associated with his active 
service.  In this case, the veteran has supplied no new 
competent medical evidence to support his theory that his 
current back disability is related to service or to any 
injury in service.  Further, no evaluator has associated the 
back disability with his active service.  The treatment 
records obtained by the RO and the veteran fail to show that 
any physician has linked the current back disability with his 
period of active service many years ago.  There is on the 
other hand medical opinion that the back disability is due to 
a post service event.  Such evidence, however, would not be 
so significant as to warrant reopening of the claim to fairly 
decide its merits since it merely affirms the prior decision.

Under Justus, the veteran's contentions are presumed to be 
true for the purposes of determining whether new and material 
evidence has been submitted.  The Court has made clear, 
however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  In this case, even if 
the Board were to find new and material evidence to reopen 
the claim of service connection for a back disability, the 
Board would be forced to agree with the RO that this claim 
should be denied.  The veteran has supplied absolutely no 
evidence of a nexus between the inservice injury and the 
current disability.  Accordingly, even if the Board were to 
reopen the claim at this time, the veteran's claim of service 
connection for a back disability would be denied.  

The Board finds no prejudice to the veteran in proceeding 
with the adjudication of this claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Barnett, supra.  
The RO correctly ruled under the standards in both Hodge and 
Elkins.  The RO has also provided the veteran and his 
representative with the pertinent laws and regulations 
regarding new and material evidence.  The fact that the Board 
does not agree with the RO's determination regarding whether 
new and material evidence has been received does not provide 
a rational basis to remand this case to the RO in order to 
review its previous determination.  Indeed, if the Board 
concludes that new and material evidence has not been 
submitted, it has no jurisdiction to take further action 
concerning the claim.  Barnett, supra.  Accordingly, the 
application to reopen the previously denied claim of 
entitlement to service connection is denied.  



ORDER

As new and material evidence has not been received, the 
application to reopen the claim of service connection for a 
back disability remains denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -

- 1 -


